                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        CHRIS ONOCHIE,                                  CASE NO. C18-1696-JCC
10                            Plaintiff,                  MINUTE ORDER
11              v.

12        DANIELLE DANG, et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Plaintiff’s application for appointment of counsel
18   (Dkt. No. 4). Upon reviewing Plaintiff’s complaint, the Court concludes that it is appropriate to
19   forward Plaintiff’s case for further screening by the Federal Bar Association’s Pro Bono Panel.
20   See General Order 10 - 05, August 1, 2010, Section 3(c) (In re Amended Plan for the
21   Representation of Pro Se Litigants in Civil Rights Actions). The Court DIRECTS the Clerk to
22   forward the necessary materials, including Plaintiff’s application for appointment of counsel and
23   complaint (Dkt. Nos. 3, 4) to the Screening Committee for the Pro Bono Panel. The Clerk is
24   DIRECTED to re-note Plaintiff’s application for appointment of counsel (Dkt. No. 4) to March
25   29, 2019.
26   //


     MINUTE ORDER
     C18-1696-JCC
     PAGE - 1
 1        DATED this 26th day of February 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1696-JCC
     PAGE - 2
